Syllabus by
ROBINSON, J.
CONTEMPT OF COURT
(145) An executive officer has only such power to punish for contempt as has been expressly conferred upon him by legislative act or by constitutional or charter provision. COURTS
(180 M2) A charter provision that confers upon the mayor the “power to cause the witness to be punished ‘ as for contempt”, without defining the mode or extent of the punishment, is not self-executing.
The provisions of Sections 3515-37 and 3515-59, General Code, are not effective to invest the mayor of a municipality with a power to punish for contempt, for the reason that they do not define the extent of the punishment.
Kinkade, Jones, Matthias, Day and Allen, JJ, concur.